Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 7/28/2022.
Response to Amendment
2.	The independent claims have been amended.  The Title and dependent claims have been amended and accepted, overcoming the objections.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive, where Applicant argues that the amended limitations of determining an attachment problem and state based on first information are not taught by the cited prior art.
Allowable Subject Matter
4.	Claims 1-18 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
	authenticate an individual by using first information, the first information including at least one of an acoustic characteristic calculated from an acoustic signal and a feature amount extracted from the acoustic characteristic, the acoustic signal propagating through a head of a user, and detected by an apparatus that is attached on the head of the user and that transmits and receives the acoustic signal; and 
detect an attachment problem with respect to an attachment state of the apparatus, which is a state of the user wearing the apparatus on the head of the user, in response to the first information satisfying an attachment problem rule for detecting the attachment problem.

Regarding claim 1 Bouchard et al (5,787,187), the closest art of record, teaches A personal authentication device (abstract: system and methods for verifying or recognizing a person’s identity) comprising: 
a personal authentication unit configured to authenticate an individual by using first information including at least one of 
an acoustic characteristic calculated from an acoustic signal propagating through the head of the user, which is detected by an apparatus being attached on a head of a user for transmitting and receiving the acoustic signal (abstract: acoustic response of the individual's ear canal. The system comprises an acoustic emission device, which emits an acoustic source signal s(t), designated by a computer, into the ear canal of an individual, and an acoustic response detection device, which detects the acoustic response signal f(t).), and 
a feature amount extracted from the acoustic characteristic (abstract: The ear-canal feature data obtained during enrollment is stored on the computer, or some other recording medium, to compare the enrollment data with ear-canal feature data produced in a subsequent access attempt, to determine if the individual has previously been enrolled; col 10 l. 10-12 feature vector can be used…cepstrum function); 
an attachment trouble rule storage unit configured to store an attachment trouble rule for detecting an attachment trouble with the apparatus (col 10 l. 44-64: l. 51 - 53: can be utilized to monitor the state-of-health of the apparatus); and 
an attachment trouble detection unit configured to detect a trouble with an attachment state of the apparatus when the first information satisfies the attachment trouble rule (col 10 l. 44-64: 
From the intended source signal s(t), the source-cepstrum (ie., high-.tau. portion) can be determined and then compared to the source-cepstrum actually measured. If they are in close agreement, then one of ordinary skill in the art can assume a good state-of-health of the hand-held apparatus 10 (e.g., speaker-microphone system). If the measured source-cepstrum departs significantly from that predicted from the source signal s(t), then one of ordinary skill in the art must assume that the hand-held apparatus 10 is not emitting source signals s(t) or receiving the response signals f(t) accurately, and maintenance or recalibration is warranted.);  

But Does not teach
detect an attachment problem with respect to an attachment state of the apparatus, which is a state of the user wearing the apparatus on the head of the user, in response to the first information satisfying an attachment problem rule for detecting the attachment problem.


Other closely related references of record teach:

	Puskarich (9,648,409)
Abstract: An electronic device may be coupled to an accessory such as a pair of earphones. The earphones may have ear presence sensor structures that determine whether or not the ears of a user are present in the vicinity of the earphones. The earphones may contain first and second speakers. When both the first and second speakers are located in the ears of the user, the electronic device may perform functions such as playing audio content. When one of the speakers has been removed from the ears of the user while the other of the speakers remains in the ears of the user, the electronic device can take actions such as pausing the playback of audio content, switching from stereo to monophonic playback, or stopping the playback of content. Suitable actions such as increasing audio drive strength may be taken when both speakers have been removed from the ears.

Col 5 l. 8-39:
(25) Mesh electrodes 48 and 50 (e.g., metal screen structures) or other conductive structures in earbud 28 may be used as first and second terminals in a resistive (resistance-based) sensor. Control circuitry in housing 46 may be used to apply a voltage across the first and second terminals while measuring how much current flows as a result. The control circuitry may use information on the voltage and current signals that are established between electrodes 48 and 50 to determine whether or not earbud 28 has been placed in the ear of a user. In the absence of the user's ear, the resistance between electrodes 48 and 50 will be relatively high. When, however, earbud 28 has been placed into a user's ear, contact between electrodes 48 and 50 and the flesh of the ear will give rise to a lower resistance path between electrodes 48 and 50. To determine whether or not earbud 28 has been placed within the user's ear, the control circuitry of earbud 28 (and/or control circuitry 32 of FIG. 2) may measure the resistance between electrodes 48 and 50 and may compare the measured resistance to a predetermined threshold. When the measured resistance is below the predetermined threshold, device 10 can conclude that earbud 28 has been placed in the ear of the user. When the measured resistance exceeds the predetermined threshold, device 10 can conclude that earbud 28 is out of the ear.
(26) In addition to or instead of using mesh 48 and 50 to measure the resistance of the user's ear, mesh electrodes 48 and 50 may be used as capacitive sensor electrodes (e.g., to make mutual capacitance measurements or to make self capacitance measurements). Different capacitance values may be detected in the presence and absence of the user's ear in the vicinity of electrodes 48 and 50. This allows device 10 to use the capacitance measurements to determine whether or not earbud 28 is in or out of the user's ear.

	Lee et al (2016/0212522)
Abstract: An ear set device that includes a main body; and one or more earphones configured to output a response signal, wherein at least one of the one or more earphones includes: a first detecting unit configured to detect whether the one or more earphones are attached to a user, 

Huang (2015/0281826)
[0041] Whether the infrared earphone 1 is attaching with the ear portion 21 of the user 2, is determined according to the positional relationship between the infrared detecting module 14 and the ear portion 21 of the user 2, thereby determining turning the infrared earphone 1 on or off, so that the infrared earphone 1 can be automatically activated or muted. The operation is described as follows.

Olodort et al (2011/0286615)
[0065] FIG. 9 shows an example of a method which can be implemented with any one of the wireless headsets that can be connected together and that have been described herein. In operation 401, the system can detect the separation of the first and second earpieces when, for example, it detects that the user has pulled apart the earpieces from their connected together state. The detection of the separation may be occurring through the use of electrical contact sensors or proximity sensors or other techniques known in the art. For example, each earpiece may include a proximity sensor which separately detects the proximity of the other earpiece. Alternatively, each earpiece may include two electrical conductors that can resistively or capacitively sense the presence of a corresponding pair of conductors on the other earpiece. In response to detecting separation of the two earpieces, a wireless headset can, in operation 403, transmit a signal from an earpiece, such as the master device earpiece to a host device to answer a telephone call or to perform some other action set by a user preference such as to cause an entertainment device to start playing music or to start operating, etc.

However the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655